 Fill in this information to identify your case and this filing:
 Debtor 1             Elizabeth                Sue                      Ferguson
                      First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: DISTRICT OF KANSAS

 Case number          18-12372                                                                                                    Check if this is an
 (if known)
                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          No. Go to Part 2.
          Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................                   $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    F-350
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     1996                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 220,000                                At least one of the debtors and another             $1,000.00                               $1,000.00
Other information:
1996 Ford F-350 (approx. 220000                             Check if this is community property
miles)                                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Ford                         Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Focus
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2002                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage:                                        At least one of the debtors and another                $100.00                               $100.00
Other information:
2002 Ford Focus. Inoperative.                               Check if this is community property
                                                            (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
         Yes

                                      Case 18-12372                  Doc# 16            Filed 01/03/19               Page 1 of 53
Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 1
Debtor 1         Elizabeth Sue Ferguson                                                                              Case number (if known)             18-12372

5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any
      entries for pages you have attached for Part 2. Write that number here.............................................................                                  $1,100.00


  Part 3:          Describe Your Personal and Household Items
                                                                                                                                                                 Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
            No
            Yes. Describe............
                                Ordinary household goods                                                                                                                     $700.00

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games
            No
            Yes. Describe............
                                Four phones. (3 @ $100; 1 @ $300); 5 televisions ($300 total); X-Box ($50).                                                                  $750.00

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Ordinary clothing                                                                                                                            $300.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Wedding ring & costume jewelry.                                                                                                              $500.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                Dog                                                                                                                                             $0.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................      $2,250.00


                                             Case 18-12372                      Doc# 16              Filed 01/03/19                    Page 2 of 53
Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 2
Debtor 1         Elizabeth Sue Ferguson                                                                                                Case number (if known)                    18-12372


 Part 4:            Describe Your Financial Assets
                                                                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
           No
           Yes.....................................................................................................................................................................................................
                                                                                                                                                    Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................                    Institution name:

            17.1.        Checking account:                      Emerald Bank checking                                                                                                                                 $50.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                                                               % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.                Type of account:                     Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                                 Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)


                                                  Case 18-12372                             Doc# 16                  Filed 01/03/19                          Page 3 of 53
Official Form 106A/B                                                                        Schedule A/B: Property                                                                                                      page 3
Debtor 1        Elizabeth Sue Ferguson                                                       Case number (if known)    18-12372

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                             Federal:
           about them, including whether
           you already filed the returns                                                                              State:
           and the tax years.....................................
                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:                              $0.00
           Support: $5900 child support obligation from Richard Horn. Amt: Unknown
                                                                                                          Maintenance:                          $0.00
                                                                                                          Support:                         Unknown
                                                                                                          Divorce settlement:                   $0.00
                                                                                                          Property settlement:                  $0.00

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                          Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information




                                            Case 18-12372           Doc# 16       Filed 01/03/19           Page 4 of 53
Official Form 106A/B                                                Schedule A/B: Property                                                       page 4
Debtor 1         Elizabeth Sue Ferguson                                                                              Case number (if known)             18-12372

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................         $50.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

                                             Case 18-12372                      Doc# 16               Filed 01/03/19                   Page 5 of 53
Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 5
Debtor 1          Elizabeth Sue Ferguson                                                                             Case number (if known)             18-12372

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




                                                Case 18-12372                   Doc# 16               Filed 01/03/19                   Page 6 of 53
Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
Debtor 1           Elizabeth Sue Ferguson                                                                                     Case number (if known)                18-12372


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................               $0.00

56. Part 2: Total vehicles, line 5                                                                                    $1,100.00

57. Part 3: Total personal and household items, line 15                                                               $2,250.00

58. Part 4: Total financial assets, line 36                                                                                $50.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................               $3,400.00             property total                 +               $3,400.00


63. Total of all property on Schedule A/B.                           Add line 55 + line 62....................................................................................................... $3,400.00




                                                Case 18-12372                         Doc# 16                Filed 01/03/19                      Page 7 of 53
Official Form 106A/B                                                                  Schedule A/B: Property                                                                                       page 7
 Fill in this information to identify your case:
 Debtor 1            Elizabeth            Sue                    Ferguson
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: DISTRICT OF KANSAS
                                                                                                                     Check if this is an
 Case number         18-12372                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:       Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                          $1,000.00                                     K.S.A. 60-2304(c)
1996 Ford F-350 (approx. 220000 miles)                                            100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $700.00                                      K.S.A. 60-2304(a)
Ordinary household goods                                                          100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       6
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $750.00                                      K.S.A. 60-2304(a)
Four phones. (3 @ $100; 1 @ $300); 5                                              100% of fair market
televisions ($300 total); X-Box ($50).                                            value, up to any
Line from Schedule A/B:    7                                                      applicable statutory
                                                                                  limit


3.   Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                 Case 18-12372
                                           Schedule C:Doc#   16 You
                                                      The Property Filed  01/03/19
                                                                      Claim as Exempt Page 8 of 53                                          page 1
Debtor 1      Elizabeth Sue Ferguson                                             Case number (if known)   18-12372

 Part 2:       Additional Page
Brief description of the property and line on   Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property           the portion you     exemption you claim
                                                own
                                                Copy the value from Check only one box for
                                                Schedule A/B        each exemption

Brief description:                                   $300.00                                    K.S.A. 60-2304(a)
Ordinary clothing                                                        100% of fair market
                                                                         value, up to any
Line from Schedule A/B:    11
                                                                         applicable statutory
                                                                         limit

Brief description:                                   $500.00                                    K.S.A. 60-2304(b)
Wedding ring & costume jewelry.                                          100% of fair market
                                                                         value, up to any
Line from Schedule A/B:    12
                                                                         applicable statutory
                                                                         limit

Brief description:                                    $0.00                                     K.S.A. 60-2304(a)
Dog                                                                      100% of fair market
                                                                         value, up to any
Line from Schedule A/B:    13
                                                                         applicable statutory
                                                                         limit

Brief description:                                  Unknown                                     K.S.A. 60-2312(b) & 11 U.S.C. § 522
$5900 child support obligation from                                      100% of fair market    (d)(10)(D).
Richard Horn.                                                            value, up to any
Line from Schedule A/B: 29                                               applicable statutory
                                                                         limit




Official Form 106C              Case 18-12372
                                        Schedule C:Doc#   16 You
                                                   The Property Filed  01/03/19
                                                                   Claim as Exempt Page 9 of 53                                  page 2
  Fill in this information to identify your case:
  Debtor 1             Elizabeth             Sue                    Ferguson
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF KANSAS

  Case number          18-12372                                                                                        Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:

Creditor's name

Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                    Contingent
                                                    Unliquidated
City                     State   ZIP Code
                                                    Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
       Check if this claim relates
       to a community debt
Date debt was incurred                           Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                     $0.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                    $0.00
                                     Case 18-12372              Doc# 16            Filed 01/03/19          Page 10 of 53
Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
  Fill in this information to identify your case:
  Debtor 1             Elizabeth              Sue                    Ferguson
                       First Name             Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name            Last Name


  United States Bankruptcy Court for the: DISTRICT OF KANSAS

  Case number          18-12372                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                    12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                     Last 4 digits of account number
                                                             When was the debt incurred?
Number       Street
                                                             As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
City                            State     ZIP Code
Who incurred the debt? Check one.                            Type of PRIORITY unsecured claim:
   Debtor 1 only                                                Domestic support obligations
   Debtor 2 only                                                Taxes and certain other debts you owe the government
   Debtor 1 and Debtor 2 only                                   Claims for death or personal injury while you were
   At least one of the debtors and another                      intoxicated
     Check if this claim is for a community debt                Other. Specify
Is the claim subject to offset?
     No
     Yes




                                        Case 18-12372            Doc# 16          Filed 01/03/19            Page 11 of 53
Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               page 1
Debtor 1       Elizabeth Sue Ferguson                                                           Case number (if known)      18-12372

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $2,500.00
ABC Medical Practice                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
1230 E 6th Ave #2c
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Winfield                       KS         67156
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $800.00
Advantage Family Chiropractic                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
805 Main St.
Number        Street                                         As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Winfield                       KS         67156
City                            State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                                Student loans
   Debtor 1 only
                                                                Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                                that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                                Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                                Other. Specify
       Check if this claim is for a community debt               Medical
Is the claim subject to offset?
     No
     Yes




                                        Case 18-12372            Doc# 16           Filed 01/03/19            Page 12 of 53
Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                page 2
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.3                                                                                                                                $37,995.39
Andreas Law Office                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
104 1/2 W. 9th Ave. #303
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                    $400.00
ARSI                                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 136
Number        Street                                       As of the date you file, the claim is: Check all that apply.
Dodge City, KS                                                Contingent
                                                              Unliquidated
                                                              Disputed

City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                  $2,800.00
Augusta Family Practice                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1306 State St
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Augusta                       KS        67010
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 13 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.6                                                                                                                                  $2,832.34
Automotive Finance Corp                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
13085 Hamilton Crossing Blvd #300
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Carmel                        IN        46032
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Vehicle Purchase
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                  $1,000.00
Bank of the West                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 2830
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Omaha                         NE        68103-2830
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Overdraft
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                    $900.00
DISH Network LLC                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 9033
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Littleton                     CO        80160
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Utility
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 14 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

   4.9                                                                                                                                  Unknown
El Centro Regional Medical Ctr                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1415 Ross Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
El Centro                     CA        92243
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                    $260.92
Ellsworth County Medical Center                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1602 Aylward Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Ellsworth                     KS        67439
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                  $1,200.00
Emerald Bank                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 68
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Burden                        KS        67019
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Consumer Loan
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 15 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.12                                                                                                                                  $1,817.00
Family Care Center                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1305 E 19th Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                  $1,000.00
Genesis Health Club                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Rodney L. Stevens, II Agent
Number        Street                                       As of the date you file, the claim is: Check all that apply.
6100 E. Central Bldg.                                         Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67208
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Consumer Loan
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                  $3,000.00
Great Bend Regional Hospital                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1309 Polk St C
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Great Bend                    KS        67530
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 16 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.15                                                                                                                                  $1,000.00
Hays Medical Center                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
2220 Canterbury Dr
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Hays                          KS        67601
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                    $100.00
Integrity Imaging                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1300 E 5th Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                     $20.00
Kansas Imaging Consultants                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 645
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67201-0645
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 17 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.18                                                                                                                                $12,000.00
Marcile Schooley                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
12267 US 160 Hwy
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Burden                        KS        67019
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Consumer Loan
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                    $986.00
Medcah                                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 1187
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Kailua                        HI        96734
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Utility
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                    $700.00
Mercy Clinic Primary Care                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Guthrie Academy
Number        Street                                       As of the date you file, the claim is: Check all that apply.
205 S Academy Rd                                              Contingent
                                                              Unliquidated
                                                              Disputed
Guthrie                       OK        73044
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 18 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.21                                                                                                                                  $2,000.00
Mercy Hospital Logan County                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
200 Academy Rd
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Guthrie                       OK        73044
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                  $2,200.00
Midwest Service Bureau                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
625 W Maple St
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 3888                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67201-3888
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                    $100.00
MSN Healthcare Solutions                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
717 20th St
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 2787                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Columbus                      GA        31902
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 19 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.24                                                                                                                                    $600.00
Navy Federal Credit Union                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
PO Box 3000
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Merrifield                    VA        22119-3000
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Overdraft
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                    $350.00
Neurology Consultants of KS                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
2135 Collective Ln
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67206
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                    $245.00
New Perspectives                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
7829 E Rockhill St Ste 305
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67206-3914
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 20 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.27                                                                                                                                  $2,105.08
Rausch Medical Clinics                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
c/o Midwest Service Bureau
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 3888                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67213-4618
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                  Unknown
Salina Regional Hospital                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
400 S Santa Fe Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Salina                        KS        67401
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                  $3,715.73
South Central Anesthesia                                   Last 4 digits of account number       6    0    2    W
Nonpriority Creditor's Name
                                                           When was the debt incurred?
709 E 11th Ave
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Judgment
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 21 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.30                                                                                                                                    $425.44
South Central KS Medical Center                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
c/o Law Office of Tamara Niles
Number        Street                                       As of the date you file, the claim is: Check all that apply.
125 W Fifth Ave                                               Contingent
                                                              Unliquidated
                                                              Disputed
Arkansas City                 KS        67005
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                  $2,500.00
Speedy Cash                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
4850 E Harry St
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67218
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Payday Loan
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                      $9.00
Spine and Pain Care of Oklahoma                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
508 W. 15th Street
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Edmond                        OK        73013
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 22 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.33                                                                                                                                    $700.00
Sprint                                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Legal Department
Number        Street                                       As of the date you file, the claim is: Check all that apply.
PO Box 4600                                                   Contingent
                                                              Unliquidated
                                                              Disputed
Reston                        VA        20195
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Utility
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                  Unknown
Sunflower Ob-Gyn                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1230 E 6th Ave #2D
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                    $425.44
Tamara Niles Law Office                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
125 W. 5th Ave.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Arkansas City                 KS        67005
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 23 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.36                                                                                                                                    $100.00
Urgent Care of Cowley County                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1305 E 19th
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                    $200.00
Walmart Supercenter                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
Attn Accounts Receivable
Number        Street                                       As of the date you file, the claim is: Check all that apply.
2202 Pike Rd                                                  Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Returned Check(s)
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                  Unknown
Wesley Medical Center                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
550 N Hillside
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Wichita                       KS        67214
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes



                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 24 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
Debtor 1       Elizabeth Sue Ferguson                                                        Case number (if known)       18-12372

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                     Total claim
previous page.

  4.39                                                                                                                                  $1,090.47
William Newton Memorial Hospital                           Last 4 digits of account number       0    8    9    W
Nonpriority Creditor's Name
                                                           When was the debt incurred?
1300 East 5th
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                  $2,200.00
Winfield Medical Arts                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
3625 Quail Ridge Dr
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                              Contingent
                                                              Unliquidated
                                                              Disputed
Winfield                      KS        67156-8881
City                          State     ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                              Student loans
   Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                              that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                              Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                              Other. Specify
       Check if this claim is for a community debt             Medical
Is the claim subject to offset?
     No
     Yes




                                      Case 18-12372            Doc# 16          Filed 01/03/19            Page 25 of 53
Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
Debtor 1       Elizabeth Sue Ferguson                                                     Case number (if known)     18-12372

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


William E. Muret LLC                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
103 E 9th Ave #208                                          Line   4.39 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number       0    8    9    W
Winfield                        KS      67156
City                            State   ZIP Code


William E. Muret LLC                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
103 E 9th Ave #208                                          Line   4.29 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims


                                                            Last 4 digits of account number       0    8    9    W
Winfield                        KS      67156
City                            State   ZIP Code




                                   Case 18-12372             Doc# 16          Filed 01/03/19           Page 26 of 53
Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 16
Debtor 1       Elizabeth Sue Ferguson                                                  Case number (if known)        18-12372

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $90,277.81


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $90,277.81




                                  Case 18-12372             Doc# 16        Filed 01/03/19            Page 27 of 53
Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 17
 Fill in this information to identify your case:
 Debtor 1             Elizabeth             Sue                    Ferguson
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: DISTRICT OF KANSAS

 Case number          18-12372                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      James Schooley                                                               Residental real estate lease
          Name
                                                                                       Contract to be ASSUMED
          406 Maple
          Number    Street



          Cambridge                                    KS        67023
          City                                         State     ZIP Code

 2.2      NPTRO Mid-West LLC                                                           Rent-to-own.
          Name
                                                                                       Matress Firm.
          Progressive Leasing                                                          Contract to be ASSUMED
          Number    Street
          256 W. Data Drive

          Draper                                       UT        84020
          City                                         State     ZIP Code




Official Form 106G                 Case 18-12372       Doc# Contracts
                                         Schedule G: Executory 16 Filed   01/03/19Leases
                                                                      and Unexpired   Page 28 of 53                                                page 1
 Fill in this information to identify your case:
 Debtor 1            Elizabeth            Sue                     Ferguson
                     First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF KANSAS

 Case number         18-12372                                                                                          Check if this is an
 (if known)
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                              Check all schedules that apply:

3.1      James Schooley
         Name
                                                                                                    Schedule D, line
         406 Maple                                                                                  Schedule E/F, line     4.11
         Number      Street
                                                                                                    Schedule G, line

         Cambridge                                 KS             67023                       Emerald Bank
         City                                      State          ZIP Code


3.2      Ferguson, Chase
         Name
                                                                                                    Schedule D, line
         332 Oak                                                                                    Schedule E/F, line      4.1
         Number      Street
                                                                                                    Schedule G, line

         Burden                                    KS             67019                       ABC Medical Practice
         City                                      State          ZIP Code


3.3      Ferguson, Chase
         Name
                                                                                                    Schedule D, line
         332 Oak                                                                                    Schedule E/F, line      4.2
         Number      Street
                                                                                                    Schedule G, line

         Burden                                    KS             67019                       Advantage Family Chiropractic
         City                                      State          ZIP Code




Official Form 106H                Case 18-12372              Doc# 16
                                                            Schedule H: YourFiled 01/03/19
                                                                             Codebtors                    Page 29 of 53                      page 1
Debtor 1      Elizabeth Sue Ferguson                                   Case number (if known)     18-12372

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                          Column 2: The creditor to whom you owe the debt

                                                                        Check all schedules that apply:

3.4    Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line
       Number        Street
                                                                                                    4.4
                                                                             Schedule G, line

       Burden                           KS         67019                ARSI
       City                             State      ZIP Code


3.5    Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line     4.5
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Augusta Family Practice
       City                             State      ZIP Code


3.6    Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.13
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Genesis Health Club
       City                             State      ZIP Code


3.7    Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line
       Number        Street
                                                                                                   4.16
                                                                             Schedule G, line

       Burden                           KS         67019                Integrity Imaging
       City                             State      ZIP Code


3.8    Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.17
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Kansas Imaging Consultants
       City                             State      ZIP Code


3.9    Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.19
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Medcah
       City                             State      ZIP Code


3.10   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.22
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Midwest Service Bureau
       City                             State      ZIP Code




Official Form 106H            Case 18-12372      Doc# 16
                                                Schedule H: YourFiled 01/03/19
                                                                 Codebtors         Page 30 of 53                   page 2
Debtor 1      Elizabeth Sue Ferguson                                   Case number (if known)     18-12372

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                          Column 2: The creditor to whom you owe the debt

                                                                        Check all schedules that apply:

3.11   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line
       Number        Street
                                                                                                   4.23
                                                                             Schedule G, line

       Burden                           KS         67019                MSN Healthcare Solutions
       City                             State      ZIP Code


3.12   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.24
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Navy Federal Credit Union
       City                             State      ZIP Code


3.13   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.25
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Neurology Consultants of KS
       City                             State      ZIP Code


3.14   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line
       Number        Street
                                                                                                   4.27
                                                                             Schedule G, line

       Burden                           KS         67019                Rausch Medical Clinics
       City                             State      ZIP Code


3.15   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.29
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                South Central Anesthesia
       City                             State      ZIP Code


3.16   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.30
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                South Central KS Medical Center
       City                             State      ZIP Code


3.17   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.34
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Sunflower Ob-Gyn
       City                             State      ZIP Code




Official Form 106H            Case 18-12372      Doc# 16
                                                Schedule H: YourFiled 01/03/19
                                                                 Codebtors         Page 31 of 53                   page 3
Debtor 1      Elizabeth Sue Ferguson                                   Case number (if known)     18-12372

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                          Column 2: The creditor to whom you owe the debt

                                                                        Check all schedules that apply:

3.18   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line
       Number        Street
                                                                                                   4.36
                                                                             Schedule G, line

       Burden                           KS         67019                Urgent Care of Cowley County
       City                             State      ZIP Code


3.19   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.38
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                Wesley Medical Center
       City                             State      ZIP Code


3.20   Ferguson, Chase
       Name
                                                                             Schedule D, line
       332 Oak                                                               Schedule E/F, line    4.39
       Number        Street
                                                                             Schedule G, line

       Burden                           KS         67019                William Newton Memorial Hospital
       City                             State      ZIP Code




Official Form 106H            Case 18-12372      Doc# 16
                                                Schedule H: YourFiled 01/03/19
                                                                 Codebtors         Page 32 of 53                   page 4
                Fill in this information to identify your case:
                   Debtor 1                          Elizabeth                        Sue                               Ferguson
                                                     First Name                       Middle Name                       Last Name                                   Check if this is:
                   Debtor 2                                                                                                                                              An amended filing
                   (Spouse, if filing)               First Name                       Middle Name                       Last Name
                                                                                                                                                                         A supplement showing postpetition
                   United States Bankruptcy Court for the:                          DISTRICT OF KANSAS
                                                                                                                                                                         chapter 13 income as of the following date:
                   Case number                       18-12372
                   (if known)
                                                                                                                                                                         MM / DD / YYYY
             Official Form 106I
             Schedule I: Your Income                                                                                                                                                                          12/15

             Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
             responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
             include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
             about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
             your name and case number (if known). Answer every question.

                Part 1:              Describe Employment
             1.      Fill in your employment
                     information.                                                                             Debtor 1                                                     Debtor 2 or non-filing spouse
                     If you have more than one
                     job, attach a separate page                       Employment status                              Employed                                                    Employed
                     with information about                                                                           Not employed                                                Not employed
                     additional employers.
                                                                       Occupation                             Unemployed                                                   CNC Machinist
                     Include part-time, seasonal,
                     or self-employed work.                            Employer's name                                                                                     Galaxy Technologies

                     Occupation may include                            Employer's address                                                                                  Winfield, KS
                     student or homemaker, if it                                                              Number Street                                                Number Street
                     applies.




                                                                                                              City                                   State   Zip Code      City                   State   Zip Code

                                                                       How long employed there?                                                                                    Since 5/7/2018

                Part 2:              Give Details About Monthly Income
             Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
             non-filing spouse unless you are separated.
             If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
             you need more space, attach a separate sheet to this form.

                                                                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                                                                             non-filing spouse

             2.      List monthly gross wages, salary, and commissions (before all             2.                                                               $0.00              $2,189.18
                     payroll deductions). If not paid monthly, calculate what the monthly wage
                     would be.
              3. Estimate and list monthly overtime pay.
........................................................................................................................................... 3.   +              $0.00                   $708.32

              4. Calculate gross income. Add line 2 + line 3.
........................................................................................................................................... 4.                  $0.00              $2,897.50




                                                                 Case 18-12372                             Doc# 16                  Filed 01/03/19                      Page 33 of 53
             Official Form 106I                                                                             Schedule I: Your Income                                                                           page 1
              Debtor 1             Elizabeth Sue Ferguson                                                                                                      Case number (if known)    18-12372
                                                                                                                                                      For Debtor 1         For Debtor 2 or
                                                                                                                                                                           non-filing spouse
                                                                                                                                  4.
                      Copy line 4 here ................................................................................................................... $0.00               $2,897.50
              5. List all payroll deductions:
...........................................................................................................................................
                      5a. Tax, Medicare, and Social Security deductions                                                                       5a.             $0.00              $302.50
...........................................................................................................................................
                      5b. Mandatory contributions for retirement plans                                                                        5b.             $0.00                $0.00
...........................................................................................................................................
                      5c. Voluntary contributions for retirement plans                                                                        5c.             $0.00                $0.00
...........................................................................................................................................
                      5d. Required repayments of retirement fund loans                                                                        5d.             $0.00                $0.00
...........................................................................................................................................
                      5e. Insurance                                                                                                           5e.             $0.00              $690.63
...........................................................................................................................................
                      5f. Domestic support obligations                                                                                        5f.             $0.00                $0.00
...........................................................................................................................................
                      5g. Union dues                                                                                                          5g.             $0.00                $3.76
                      5h. Other deductions.
                              Specify:                                                                                                        5h. +           $0.00                 $0.00
              6.      Add the payroll deductions.                         Add lines 5a + 5b + 5c + 5d + 5e + 5f +                             6.              $0.00              $996.89
                      5g + 5h.
              7.      Calculate total monthly take-home pay.                                   Subtract line 6 from line 4.                   7.              $0.00            $1,900.61
              8. List all other income regularly received:
...........................................................................................................................................
                      8a. Net income from rental property and from operating a                                                              8a.               $0.00                 $0.00
                              business, profession, or farm
                              Attach a statement for each property and business showing
                              gross receipts, ordinary and necessary business expenses, and
                              the total monthly net income.
...........................................................................................................................................
                      8b. Interest and dividends                                                                                            8b.               $0.00                $0.00
                      8c. Family support payments that you, a non-filing spouse, or a                                                       8c.               $0.00              $188.00
                              dependent regularly receive
                              Include alimony, spousal support, child support, maintenance,
                              divorce settlement, and property settlement.
...........................................................................................................................................
                      8d. Unemployment compensation                                                                                         8d.               $0.00                 $0.00
...........................................................................................................................................
                      8e. Social Security                                                                                                   8e.               $0.00                 $0.00
                      8f. Other government assistance that you regularly receive
                              Include cash assistance and the value (if known) or any non-
                              cash assistance that you receive, such as food stamps
                              (benefits under the Supplemental Nutrition Assistance Program)
                              or housing subsidies.
                              Specify:                                                                                                      8f.               $0.00                 $0.00
...........................................................................................................................................
                      8g. Pension or retirement income                                                                                      8g.               $0.00                 $0.00
                      8h. Other monthly income.
                              Specify: Veterans Administration                                                                              8h. +             $0.00            $2,076.25

              9.      Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                                  9.              $0.00            $2,264.25

              10. Calculate monthly income. Add line 7 + line 9.
........................................................................................................................................... 10.               $0.00    +       $4,164.86       =       $4,164.86
                      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
              11. State all other regular contributions to the expenses that you list in Schedule J.
                  Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
                  friends or relatives.

                      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

                      Specify:                                                                                                                                                          11.    +           $0.00

              12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                             12.            $4,164.86
                  income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
                  if it applies.                                                                                                                                                                   Combined
                                                                                                                                                                                                   monthly income
              13. Do you expect an increase or decrease within the year after you file this form?
                      No.           Debtor expects to become employed.
                              Yes. Explain:




                                                                   Case 18-12372                             Doc# 16                   Filed 01/03/19                Page 34 of 53
              Official Form 106I                                                                              Schedule I: Your Income                                                                       page 2
 Fill in this information to identify your case:
                                                                                                                                                      Check if this is:
     Debtor 1                       Elizabeth                         Sue                              Ferguson                                           An amended filing
                                    First Name                        Middle Name                      Last Name                                          A supplement showing postpetition
                                                                                                                                                          chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)            First Name                        Middle Name                      Last Name                                          following date:

     United States Bankruptcy Court for the:                       DISTRICT OF KANSAS                                                                        MM / DD / YYYY
     Case number                    18-12372
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:             Describe Your Household
1.    Is this a joint case?

             No. Go to line 2.
             Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                                    No
                                                                 Yes. Fill out this information          Dependent's relationship to                                      Dependent's       Does dependent
      Do not list Debtor 1 and                                                                           Debtor 1 or Debtor 2                                             age               live with you?
                                                                 for each dependent...................................
      Debtor 2.                                                                                                                                                                                 No
                                                                                                                    Stepdaughter                                          15
                                                                                                                                                                                                Yes
      Do not state the dependents'
                                                                                                                                                                                                No
      names.                                                                                                        Son                                                   2
                                                                                                                                                                                                Yes
                                                                                                                                                                                                No
                                                                                                                    Daughter                                              12
                                                                                                                                                                                                Yes
                                                                                                                                                                                                No
                                                                                                                    Son                                                   15
                                                                                                                                                                                                Yes
                                                                                                                                                                                                No
                                                                                                                    Step-son                                              13
                                                                                                                                                                                                Yes
3.    Do your expenses include                                             No
      expenses of people other than                                        Yes
      yourself and your dependents?


 Part 2:             Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                                                                           Your expenses

4.    The rental or home ownership expenses for your residence.                                                     .................................................. 4.                        $500.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

       ..................................................................................................................................................................
      4a.   Real estate taxes                                                                                                                                             4a.                    $100.00
      4b. Property, homeowner's,
                      .........................................................................................................................................
                                         or renter's insurance                                                                                                  4b.                               $50.00
      4c. Home maintenance,
                    .........................................................................................................................................
                                  repair, and upkeep expenses                                                                                                 4c.                                $100.00
      4d. Homeowner's
                    .........................................................................................................................................
                       association or condominium dues                                                                                                        4d.                                     $0.00




                                                 Case 18-12372                            Doc# 16                  Filed 01/03/19                         Page 35 of 53
 Official Form 106J                                                                       Schedule J: Your Expenses                                                                                   page 1
Debtor 1            Elizabeth Sue Ferguson                                                                                                        Case number (if known)               18-12372
                                                                                                                                                                                 Your expenses

5.      ..................................................................................................................................................................
       Additional       mortgage payments for your residence, such as home equity loans                                                                                    5.                        $0.00
6.     Utilities:

       6a.
        ..................................................................................................................................................................
             Electricity, heat, natural gas                                                               (See continuation sheet(s) for details) 6a.                                              $400.00
       6b.
        ..................................................................................................................................................................
             Water, sewer, garbage collection                                                                                                                              6b.                     $130.00
        ..................................................................................................................................................................
       6c.   Telephone, cell phone, Internet, satellite, and                                              (See continuation sheet(s) for details) 6c.                                              $680.00
             cable services
       6d. Other. Specify:                                                                                                                                                6d.

7.      ..................................................................................................................................................................
       Food    and housekeeping supplies                                                                                                                                   7.                     $1,500.00
8.      ..................................................................................................................................................................
       Childcare       and children's education costs                                                                                                                      8.

9.      ..................................................................................................................................................................
       Clothing,      laundry, and dry cleaning                                                                                                                            9.

     ..................................................................................................................................................................
10. Personal       care products and services                                                                                                                           10.                        $200.00
     ..................................................................................................................................................................
11. Medical      and dental expenses                                                                                                                                    11.                         $20.00
      ..................................................................................................................................................................
12. Transportation.            Include gas, maintenance, bus or train                                                                                                    12.                       $291.67
    fare. Do not include car payments.
     ..................................................................................................................................................................
13. Entertainment,          clubs, recreation, newspapers,                                                                                                              13.                        $400.00
    magazines, and books
     ..................................................................................................................................................................
14. Charitable       contributions and religious donations                                                                                                              14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a.
        ..................................................................................................................................................................
                Life insurance                                                                                                                                             15a.

        ..................................................................................................................................................................
       15b.     Health insurance                                                                                                                                           15b.

       15c.
        ..................................................................................................................................................................
                Vehicle insurance                                                                                                                                          15c.

       15d.      Other insurance. Specify:                                                                                                                                15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                                                                                              16.

17. Installment or lease payments:

       17a.     Car payments for Vehicle 1
        .................................................................................................................................................................. 17a.

       17b.
        ..................................................................................................................................................................
                Car payments for Vehicle 2                                                                                                                                 17b.

       17c.      Other. Specify:                                                                                                                                          17c.

       17d.      Other. Specify:                                                                                                                                          17d.

18. Your payments of alimony, maintenance, and support that you did not report as                                                                                         18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                                                                                              19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
       20a.
        ..................................................................................................................................................................
                Mortgages on other property                                                                                                                                20a.

       20b.
        ..................................................................................................................................................................
                Real estate taxes                                                                                                                                          20b.

       20c.
        ..................................................................................................................................................................
                Property, homeowner's, or renter's insurance                                                                                                               20c.

       20d.
        ..................................................................................................................................................................
                Maintenance, repair, and upkeep expenses                                                                                                                   20d.

       20e.
        ..................................................................................................................................................................
                Homeowner's association or condominium dues                                                                                                                20e.


                                                  Case 18-12372                             Doc# 16                  Filed 01/03/19                         Page 36 of 53
  Official Form 106J                                                                       Schedule J: Your Expenses                                                                                  page 2
Debtor 1        Elizabeth Sue Ferguson                                                                                                        Case number (if known)               18-12372
21. Other. Specify:                                                                                                                                                  21.       +
22. Calculate your monthly expenses.

    22a.
     ..................................................................................................................................................................
             Add lines 4 through 21.                                                                                                                                    22a.                  $4,371.67
    22b.
     ..................................................................................................................................................................
             Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                                                                           22b.

    22c.
     ..................................................................................................................................................................
             Add line 22a and 22b. The result is your monthly expenses.                                                                                                 22c.                  $4,371.67

23. Calculate your monthly net income.

    23a.
     ..................................................................................................................................................................
             Copy line 12 (your combined monthly income) from Schedule I.                                                                                               23a.                  $4,164.86
    23b.     Copy your monthly expenses from line 22c above.
     .................................................................................................................................................................. 23b.   –              $4,371.67
    23c. Subtract your monthly expenses from your monthly income.
     ..................................................................................................................................................................
             The result is your monthly net income.                                                                                                                     23c.                  ($206.81)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                    None.




                                               Case 18-12372                            Doc# 16                  Filed 01/03/19                        Page 37 of 53
 Official Form 106J                                                                    Schedule J: Your Expenses                                                                                  page 3
Debtor 1     Elizabeth Sue Ferguson                                                   Case number (if known)   18-12372


6a. Electricity, heat, natural gas (details):
     Electric                                                                                                             $250.00
     Gas                                                                                                                  $150.00

                                                                                            Total:                        $400.00


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
     Cell Phones                                                                                                          $500.00
     Internet                                                                                                             $100.00
     DirecTV                                                                                                               $80.00

                                                                                            Total:                        $680.00




                                 Case 18-12372            Doc# 16         Filed 01/03/19   Page 38 of 53
 Official Form 106J                                       Schedule J: Your Expenses                                          page 4
 Fill in this information to identify your case:
 Debtor 1                Elizabeth                     Sue                           Ferguson
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: DISTRICT OF KANSAS

 Case number             18-12372                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................             $0.00


                                                                                                                                                                           $3,400.00
     1b. Copy line 62, Total personal property, from Schedule A/B...........................................................................................................................................................


                                                                                                                                                                                 $3,400.00
     1c. Copy line 63, Total of all property on Schedule A/B.....................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................                                             $0.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $90,277.81
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                           $90,277.81




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $4,164.86
     Copy your combined monthly income from line 12 of Schedule I.........................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,371.67




Official Form 106Sum                       Case 18-12372
                                           Summary of Your AssetsDoc#   16 Filed
                                                                 and Liabilities       01/03/19
                                                                                 and Certain              Page 39 of 53
                                                                                             Statistical Information                                                                           page 1
Debtor 1      Elizabeth Sue Ferguson                                                       Case number (if known)     18-12372


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes


7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $4,350.80


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                                $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00

     9g. Total.    Add lines 9a through 9f.                                                                            $0.00




Official Form 106Sum              Case 18-12372
                                  Summary of Your AssetsDoc#   16 Filed
                                                        and Liabilities       01/03/19
                                                                        and Certain              Page 40 of 53
                                                                                    Statistical Information                                  page 2
 Fill in this information to identify your case:
 Debtor 1           Elizabeth           Sue                 Ferguson
                    First Name          Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name         Last Name


 United States Bankruptcy Court for the: DISTRICT OF KANSAS

 Case number        18-12372                                                                                 Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Elizabeth Sue Ferguson                           X
        Elizabeth Sue Ferguson, Debtor 1                       Signature of Debtor 2

        Date 01/02/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec              Case 18-12372       Doc#
                                         Declaration About an 16     Filed
                                                              Individual    01/03/19
                                                                         Debtor's Schedules Page 41 of 53                              page 1
 Fill in this information to identify your case:
 Debtor 1            Elizabeth             Sue                   Ferguson
                     First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: DISTRICT OF KANSAS

 Case number         18-12372                                                                                        Check if this is an
 (if known)
                                                                                                                     amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                        Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                         lived there                                                             lived there
                                                                                       Same as Debtor 1                               Same as Debtor 1


        20125 Hoover Ave.                                From   Jan. 2016                                                        From
        Number      Street                                                      Number      Street
                                                         To     Dec. 2017                                                        To


        Winfield                  KS      67156
        City                      State   ZIP Code                              City                      State   ZIP Code


        Debtor 1:                                        Dates Debtor 1         Debtor 2:                                        Dates Debtor 2
                                                         lived there                                                             lived there
                                                                                       Same as Debtor 1                               Same as Debtor 1


        160 Highway                                      From   Oct. 2015                                                        From
        Number      Street                                                      Number      Street
                                                         To     Jan. 2016                                                        To


        Burden                    KS      67019
        City                      State   ZIP Code                              City                      State   ZIP Code


3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                 Case 18-12372
                                    Statement           Doc#
                                              of Financial Affairs16     Filed 01/03/19
                                                                   for Individuals                Page 42 of 53
                                                                                   Filing for Bankruptcy                                       page 1
Debtor 1       Elizabeth Sue Ferguson                                                     Case number (if known)    18-12372

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                     Debtor 1                                       Debtor 2

                                                    Sources of income         Gross income         Sources of income         Gross income
                                                    Check all that apply.     (before deductions   Check all that apply.     (before deductions
                                                                              and exclusions                                 and exclusions

From January 1 of the current year until               Wages, commissions,             $7,271.60      Wages, commissions,
the date you filed for bankruptcy:                     bonuses, tips                                  bonuses, tips
                                                       Operating a business                           Operating a business


For the last calendar year:                            Wages, commissions,                            Wages, commissions,
                                                       bonuses, tips                                  bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY
                                                       Operating a business                           Operating a business


For the calendar year before that:                     Wages, commissions,                            Wages, commissions,
                                                       bonuses, tips                                  bonuses, tips
(January 1 to December 31, 2016 )
                                  YYYY
                                                       Operating a business                           Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                      Case 18-12372
                                         Statement           Doc#
                                                   of Financial Affairs16     Filed 01/03/19
                                                                        for Individuals                Page 43 of 53
                                                                                        Filing for Bankruptcy                              page 2
Debtor 1         Elizabeth Sue Ferguson                                                        Case number (if known)      18-12372


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                        Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                             Also, do not include payments to an attorney for this bankruptcy case.

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




                                                               Dates of       Total amount         Amount you          Reason for this payment
                                                               payment        paid                 still owe           Include creditor's name
James Schooley                                                                     $260.00            $1,300.00        Co-signed note at Emerald
Insider's name                                                                                                         Bank.
                                                               4 $65 biweekly payments
406 Maple
Number      Street



Cambridge                            KS      67023
City                                 State   ZIP Code




Official Form 107                     Case 18-12372
                                        Statement           Doc#
                                                  of Financial Affairs16     Filed 01/03/19
                                                                       for Individuals                Page 44 of 53
                                                                                       Filing for Bankruptcy                                     page 3
Debtor 1         Elizabeth Sue Ferguson                                                      Case number (if known)      18-12372

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                   Nature of the case                       Court or agency                                Status of the case
South Central Anesthesia LLV                 Recovery of money                        Cowley County District Court
                                                                                                                                               Pending
v. Elizabeth Ferguson                                                                 Court Name
                                                                                                                                               On appeal
                                                                                      Number     Street
Case number 2018-LM602-W                                                                                                                       Concluded

                                                                                      Winfield                   KS
                                                                                      City                       State    ZIP Code


Case title                                   Nature of the case                       Court or agency                                Status of the case
Wiliam Newton Hospital v.                    Recovery of money                        Cowley County District Court
                                                                                                                                               Pending
Elizabeth Ferguson                                                                    Court Name
                                                                                                                                               On appeal
                                                                                      Number     Street
Case number 2018-LM1089-W                                                                                                                      Concluded

                                                                                      Winfield                   KS
                                                                                      City                       State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes




Official Form 107                      Case 18-12372
                                         Statement           Doc#
                                                   of Financial Affairs16     Filed 01/03/19
                                                                        for Individuals                Page 45 of 53
                                                                                        Filing for Bankruptcy                                     page 4
Debtor 1       Elizabeth Sue Ferguson                                                    Case number (if known)     18-12372

 Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

 Part 6:         List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

 Part 7:         List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.




Official Form 107                      Case 18-12372
                                         Statement           Doc#
                                                   of Financial Affairs16     Filed 01/03/19
                                                                        for Individuals                Page 46 of 53
                                                                                        Filing for Bankruptcy                                page 5
Debtor 1       Elizabeth Sue Ferguson                                                   Case number (if known)     18-12372

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.




Official Form 107                      Case 18-12372
                                         Statement           Doc#
                                                   of Financial Affairs16     Filed 01/03/19
                                                                        for Individuals                Page 47 of 53
                                                                                        Filing for Bankruptcy                                  page 6
Debtor 1       Elizabeth Sue Ferguson                                                          Case number (if known)         18-12372
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Elizabeth Sue Ferguson                                 X
   Elizabeth Sue Ferguson, Debtor 1                              Signature of Debtor 2

   Date        01/02/2019                                        Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                      Case 18-12372
                                         Statement           Doc#
                                                   of Financial Affairs16     Filed 01/03/19
                                                                        for Individuals                Page 48 of 53
                                                                                        Filing for Bankruptcy                                    page 7
 Fill in this information to identify your case:
 Debtor 1            Elizabeth            Sue                     Ferguson
                     First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: DISTRICT OF KANSAS

 Case number         18-12372                                                                                                Check if this is an
 (if known)
                                                                                                                             amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:        List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the      Did you claim the property
                                                                        property that secures a debt?          as exempt on Schedule C?

      None.


 Part 2:        List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                        Will this lease be assumed?

      Lessor's name:        James Schooley                                                                         No
      Description of leased Residental real estate lease                                                           Yes
      property:


      Lessor's name:        NPTRO Mid-West LLC                                                                     No
      Description of leased Rent-to-own.                                                                           Yes
      property:             Matress Firm.




                                  Case 18-12372              Doc# 16          Filed 01/03/19        Page 49 of 53
Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
   Debtor 1     Elizabeth Sue Ferguson                                                 Case number (if known)   18-12372

    Part 3:      Sign Below

      Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
      personal property that is subject to an unexpired lease.

   X /s/ Elizabeth Sue Ferguson                         X
      Elizabeth Sue Ferguson, Debtor 1                      Signature of Debtor 2

      Date 01/02/2019                                       Date
           MM / DD / YYYY                                          MM / DD / YYYY



                                                       CERTIFICATE OF SERVICE
      I, the below signed, do hereby certify that a true and correct copy of the foregoing Statement of Intention for Individuals Filing
Under Chapter 7 was mailed or otherwise served to the Chapter 7 Trustee, the secured creditors as listed on Schedule D, the United
States Trustee and/or to any other interested parties as may be required by B.R. 1007 and applicable local bankruptcy rules.




Date 1/2/2019                                                               /s/ Martin J. Peck
                                                                            Martin J. Peck




                                  Case 18-12372             Doc# 16        Filed 01/03/19          Page 50 of 53
   Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 2
 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Elizabeth            Sue                   Ferguson
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2                                                                                      2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: DISTRICT OF KANSAS
                                                                                               3. The Means Test does not apply now because
 Case number        18-12372                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                           Column A         Column B
                                                                                           Debtor 1         Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $1,453.80            $2,897.00
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00               $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




                                  Case 18-12372            Doc# 16          Filed 01/03/19            Page 51 of 53
Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
Debtor 1        Elizabeth Sue Ferguson                                                                                              Case number (if known) 18-12372

                                                                                                                                         Column A       Column B
                                                                                                                                         Debtor 1       Debtor 2 or
                                                                                                                                                        non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                          $0.00 here                           $0.00               $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                          $0.00 here                           $0.00               $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00               $0.00
8.   Unemployment compensation                                                                                                                 $0.00               $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................


                                                                                                              $0.00
         For you............................................................................................................................

                                                                                                         $0.00
         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00               $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                                                $1,453.80   +    $2,897.00      =    $4,350.80
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                            Total current
                                                                                                                                                                            monthly income




                                               Case 18-12372                            Doc# 16                  Filed 01/03/19                     Page 52 of 53
Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                                  page 2
Debtor 1      Elizabeth Sue Ferguson                                                                             Case number (if known) 18-12372

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.                                                                                                                                                                       $4,350.80
            Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                             X       12

    12b.    The result is your annual income for this part of the form.                                                                                         12b.         $52,209.60

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                              Kansas

    Fill in the number of people in your household.                                        7

                                                                                                                                                                     $108,314.00
    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


      X    /s/ Elizabeth Sue Ferguson                                                               X
           Elizabeth Sue Ferguson, Debtor 1                                                              Signature of Debtor 2

           Date 1/2/2019                                                                                 Date
                MM / DD / YYYY                                                                                   MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




                                        Case 18-12372                       Doc# 16              Filed 01/03/19                   Page 53 of 53
Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
